Title: From Thomas Jefferson to Dugnani, 11 July 1788
From: Jefferson, Thomas
To: Dugnani, Antonio


          
            Paris July 11. 1788.
          
          I have the honor of sending your Excellency the second volume of the American Philosophical transactions which came to my hands yesterday. My correspondent writes me that the first volume cannot be bought at this moment, the depot in which they were kept having been destroyed during the war. But he adds that they propose to reprint the first volume and that he will take care to send me a copy for you as soon as it shall appear.
          I have written to Havre to have the post office there examined for the packet which your Excellency supposes may have come there from America to your address, and will have the honor of communicating to you the information I shall receive. I have now that of assuring you that I am with sentiments of sincere esteem and respect Your Excellency’s most obedient and most humble servant,
          
            
              Th: Jefferson
            
          
        